DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/22 has been entered.
 DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (JP 10194557 A, hereinafter Iwamoto) in view of Mihara (US 20060177254 A1), Kojima (US 20090244169 A1), Shibuya (US 20060186593 A1), and Imura et al. (JP H06229822 A, hereinafter Imura).
As to claim 1, Iwamoto teaches an image forming system comprising: 
an image forming apparatus 300 that forms an image on a sheet; and 
a post-processor 1 coupled to a downstream side of the image forming apparatus and including a punch unit 50 that forms a punch hole on the sheet conveyed from the image forming apparatus, 
wherein the image forming apparatus comprises 
a conveyance control part that controls conveyance of the sheet to be conveyed to the post-processor (the claimed conveyance control part is inherent since the image forming apparatus feeds sheets, prints on them, and delivers them to the post processor 1), and 
the punch unit of the post-processor comprises: 
a perforating part 61 that forms the punch hole on the sheet; 
a detection part 85 that performs sheet side end portion detection for detecting a side end portion in a main scanning direction orthogonal to a conveyance direction of the sheet conveyed from the image forming apparatus; 
a swinging part 63, 70 (rack and pinion – fig. 39) that moves the perforating part to an arbitrary position on the basis of a position of the side end portion of the sheet obtained by a detection result of the detection part (¶82-83 and ¶150).
Iwamoto does not teach that the detection part uses a predetermined sheet detection threshold,
wherein the detection part performs paper dust detection for detecting a paper dust amount of paper dust in a detection region using a predetermined dust detection threshold, wherein the paper dust is paper dust that adheres to the detection part, and
a hardware processor that, when a punch job is performed, controls the detection part to perform the paper dust detection using a timing different from a timing in the sheet side end portion detection, and using, as the dust detection threshold, a detection threshold different from the sheet detection threshold in the sheet side end portion detection, 
wherein the sheet detection threshold is set to a value that is lower than an output value of the detection part when detecting a sheet of a sheet density that is a single color of black, and the dust detection threshold is set to a value that is lower than the value of the sheet detection threshold.
Mihara teaches the concept of an image forming apparatus comprising a detection part 5 (line sensor - ¶36) configured for detecting sheet edges (¶63), wherein the detection part is also configured for detecting paper dust that adheres to the detection part (see ¶59, steps S5, S7-S11 of fig. 7 and ¶91-92, which teach that the detection part 5 is used to detect paper dirt on itself and then a message is issued to a user to clean the detected paper dirt off of the detection part 5) in a detection region (i.e. the region in which the detection part is installed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwamoto such that the detection part 85 (Iwamoto), being a line sensor for edge detection like Mihara’s detection part 5, is configured for detecting paper dirt that adheres to the detection part in a detection region and wherein a user is notified to clean off the detected paper dirt as taught by Mihara so as to minimize trouble for a user since detection errors are suppressed. 
Regarding the threshold for dust detection,
Kojima teaches an image forming system, wherein a detection part 36 performs paper dust detection for detecting a paper dust amount of paper dust (¶49) using a predetermined dust detection threshold T1a (fig. 12; ¶82 and fig. 9 teach that the threshold T1a is set to be different from a threshold Tha representative of normal operation; ¶96 and fig. 12 teach that threshold T1a is used for detecting a certain level of dust build-up in order to determine that cleaning should be performed), and 
a hardware processor (which includes at least a dirt estimator 62 and cleaning controller 50 - ¶95) that, controls the detection part 36 to perform the paper dust detection using a timing (i.e. prior to printing - ¶95), and a dust detection threshold T1a (¶90-63 and figs. 11-13 teach that the hardware processor adaptively determines whether cleaning is necessary based on the dust detection threshold, the sheet type and the number of sheets printed; ¶96 teaches wherein a display 48 is operated to display a message that cleaning is necessary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwamoto as modified such that the detection part is used to detect an amount of paper dust using a predetermined dust detection threshold and such that the apparatus has a hardware processor that controls the detection part to detect the paper dust using the dust detection threshold and a timing for detecting the dust, and wherein the hardware processor adaptively determines whether cleaning is necessary based on the dust detection threshold, the sheet type and the number of sheets printed, and wherein a display is accordingly operated to instruct a user to perform cleaning as taught by Kojima, so as to inform the user to perform cleaning at more optimal timings since the timings are adaptively based on the sheet type and number of sheets printed.
Regarding the threshold for detecting the sheet side edge,
Shibuya teaches the concept of an image forming system detecting a sheet with a sheet sensor 5 (¶34) wherein a sheet detection threshold “th” for detecting a sheet is “set to avoid an error in detection due to dirt...or adhesion of foreign matter” (¶43 - in other words, the detection part senses dirt and foreign matter, and the detection threshold th is set to be much different compared than a signal from the dirt/foreign matter so that the dirt/foreign matter cannot be mistaken for paper; when Shibuya’s teachings are applied to Iwamoto as modified, the result is that the dust detection threshold is set “to a value that is lower than the value of the sheet detection threshold” as recited because the sheet detection threshold is set above the level for dust detection in order to avoid erroneously detecting dust when trying to detect sheets; the sheet detection threshold is inherently above the level for detecting dust, because otherwise dust would be erroneously detected as a sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwamoto as modified to use a predetermined sheet detection threshold for detection of a sheet with the detection part, as taught by Shibuya so as to even further avoid detection errors (¶43, Shibuya).
Iwamoto still does not teach wherein the sheet detection threshold is set to a value that is lower than an output value of the detection part when detecting a sheet of a sheet density that is a single color of black.
[AltContent: textbox (Sheet detection threshold)][AltContent: arrow][AltContent: textbox (output value for white)][AltContent: arrow][AltContent: textbox (OV (output value for black))][AltContent: arrow]
    PNG
    media_image1.png
    694
    790
    media_image1.png
    Greyscale

Imura teaches a photoelectric switch, for detecting paper, as a detecting part (see ¶12 and fig. 6) wherein the sheet detection threshold (horizontal dotted line in fig. 6) is set to a value that is lower than an output value OV (fig. 6 above) of the detection part when detecting a sheet of a sheet density that is a single color of black (see ¶5, ¶12 and fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwamoto as modified such that the sheet detection threshold is set below the output level for black sheets as taught by Imura so as to ensure that both black and white sheets are accurately detected.
Iwamoto as modified teaches a hardware processor (from at least Kojima) that, when a punch job is performed, controls the detection part to perform the paper dust detection using a timing (¶95 of Kojima teaches that dust detection is performed at a timing before printing is performed) different from a timing in the sheet side end portion detection (Iwamoto’s side end detection is performed after printing, meaning that dust detection is performed at a different timing from side end detection) and a detection threshold T1a (from Kojima, for dust detection) different from the detection threshold (of Shibuya for detection sheets) in the sheet side end portion detection, and
the dust detection threshold is set to a value that is lower than the value of the sheet detection threshold (as discussed above with respect to Shibuya, Shibuya’s detection part senses dirt and foreign matter, and the detection threshold th is set to be much different compared than a signal resulting from dirt/foreign matter so that dirt/foreign matter cannot be mistaken for paper; when Shibuya’s teachings are applied to Iwamoto as modified, the result is that the dust detection threshold from Kojima is set “to a value that is lower than the value of the sheet detection threshold” as recited because the sheet detection threshold from Shibuya is set above the level for dust detection in order to avoid erroneously detecting dust when trying to detect sheets; the sheet detection threshold is inherently above the level for detecting dust, because otherwise dust would be erroneously detected as a sheet).

As to claim 2, Iwamoto as modified teaches wherein the hardware processor performs the paper dust detection by the detection part 85 (Iwamoto) before a punch hole is formed in the perforating part (Kojima teaches, in ¶95, that dust detection is performed before printing happens; Iwamoto teaches that punching is performed after printing, since the post processor 1 is on the downstream side of the printer 300; this means that dust detection is performed before a punch hole is formed).

As to claim 3, Iwamoto as modified teaches wherein operation (i.e. printing) of the image forming apparatus is stopped while the paper dust detection is being performed (¶95 of Kojima teaches that dust detection happens before printing starts, meaning that operation of the image forming apparatus is stopped during dust detection).

As to claim 4, Iwamoto as modified teaches a display part 48 (Kojima), wherein the hardware processor causes the display part to display a screen for instructing a user to perform cleaning (¶96, Kojima) of an inside of the post-processor (Kojima teaches that the user is instructed to clean dust from where it is detected, and Iwamoto modified in view of Mihara teaches that the dust is detected on the detection part which is inside Iwamoto’s post-processor 1), from an execution result of the paper dust detection.

As to claim 5, Iwamoto as modified teaches wherein the hardware processor acquires information on a number of job sheets (as taught in ¶90-96 and figs. 11-13 of Kojima, the determination of whether a user is to be instructed to clean away dust is adaptively based on the number of job sheets and sheet type), and determines whether a screen (of display 48, see ¶59 of Kojima) for instructing the user to perform cleaning is to be displayed on the basis of the execution result of the paper dust detection and the acquired information on the number of job sheets (¶96, Kojima).

As to claim 6, Iwamoto as modified teaches wherein the hardware processor calculates an estimated paper dust amount from the execution result of the paper dust detection (as taught in ¶90-96 and figs. 11-13 of Kojima, an estimated amount of dust is calculated from the dust detection operation), and determines whether a screen (of display 48 of Kojima) for instructing the user to perform cleaning is to be displayed (the claimed display operation is taught in ¶96 of Kojima) on the basis of the calculated estimated paper dust amount and the information on the number of job sheets (see ¶90-96 and figs. 11-13 of Kojima).

As to claim 7, Iwamoto as modified teaches wherein the hardware processor changes a criterion (different “output decrease data” is used depending on the sheet type- ¶94 and figs. 11-12 in Kojima) for determining whether a screen for instructing the user to perform cleaning is to be displayed (taught in ¶96 of Kojima) on the basis of the estimated paper dust amount and the information on the number of jobs sheets (as taught in ¶90-96 and figs. 11-13 of Kojima, the hardware processor takes into account the amount of dust accumulation caused by different sheets types and estimates differently for each sheet type whether cleaning will be necessary for a given number of printed sheets).
Response to Arguments
Applicant's arguments filed 4/5/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 8 that Shibuya does not detect dust that adheres to the detection part.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Mihara teaches the feature of a detection part that detects dust on itself.

Applicant argues on pg. 8 that Shibuya does not actively detect dust. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Active dust detection is taught by Mihara and Kojima. Shibuya is relied on for the claimed sheet detection threshold.

Applicant argues on pg. 8 that Shibuya does not teach a dust detection threshold set separately from the sheet detection threshold.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Shibuya indeed teaches a sheet detection threshold, per se, as discussed in the rejection of claim 1 above. The concept of a dust detection threshold set separately from the sheet detection threshold is a result of the combination of Kojima and Shibuya’s teachings. As discussed above with respect to Shibuya, Shibuya’s detection part senses dirt and foreign matter, and the detection threshold th is set to be much different compared to a signal resulting from dirt/foreign matter so that dirt/foreign matter cannot be mistaken for paper. When Shibuya’s teachings are applied to Iwamoto as modified, the result is that the dust detection threshold from Kojima is set “to a value that is lower than the value of the sheet detection threshold” as recited because the sheet detection threshold from Shibuya is set above the level for dust detection in order to avoid erroneously detecting dust when trying to detect sheets. The sheet detection threshold is inherently above the level for detecting dust, because otherwise dust would be erroneously detected as a sheet.

Applicant argues on pg. 8 that Shibuya does not teach that the sheet detection threshold is set lower than the detection value of black sheets.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Imura is relied on for the concept of the sheet detection threshold being set lower than the detection value of black sheets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                    

/JILL E CULLER/Primary Examiner, Art Unit 2853